THE COURT
not being satisfied entirely with the allegation, that the seamen were about returning to Europe, granted only one month’s additional pay, it appearing, that although they were foreigners by birth, they had for some time past sailed out of America. THE COURT held, that the granting this additional pay, was discretionary, both in quantum and principle. It varies in amount, according to distance from home, or the customs of different nations, and must entirely be controlled by circumstances. There have been frequent claims for damages, including boarding, loss of time, &c. while suits for seamen’s wages were depending; but the judge said he had not been in the practice of giving damages; he perceived it was often done in foreign admiralty courts, and in many cases it would be just and proper; but it should be gone into with caution, and only where unwarrantable delay was produced by the fault of the owner or master. Seamen are often stimulated to litigation by landlords, who would, in such cases, be the only gainers, by damages allowed on account of boarding, &e. Suits for mariner’s wages are seldom protracted. When they are legally and necessarily delayed, it will be most beneficial, both for commerce and the seamen, that they should leave their affairs in the hands of an agent, and prosecute their employment at sea.